FILED
                            NOT FOR PUBLICATION                             APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAFAEL GUITRON-BARAJAS,                          No.   14-73190

              Petitioner,                        Agency No. A093-069-166

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Rafael Guitron-Barajas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings and to reissue its previous decision dismissing his appeal.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen and a motion to reissue. Hernandez-Velasquez v.

Holder, 611 F.3d 1073, 1077 (9th Cir. 2010). We review de novo constitutional

claims. Id. We deny the petition for review.

      The BIA did not abuse its discretion in denying Guitron-Barajas’ motion to

reopen based on alleged ineffective assistance before the agency for failure to

establish prejudice. See Iturribarria v. INS, 321 F.3d 889, 899-900 (to establish

ineffective assistance of counsel, a petitioner must show prejudice).

      The BIA did not abuse its discretion in declining to reissue its May 31, 2013,

order, where Guitron-Barajas does not dispute that he had an opportunity to file a

timely petition for review before this court. See Singh v. Napolitano, 649 F.3d
899, 901 (9th Cir. 2011) (the BIA has reissued decisions where an alien has shown

lack of notice due to administrative error or ineffective assistance of counsel).

Contrary to Guitron-Barajas’ contention, the BIA also did not abuse its discretion

in declining to consider his counsel’s alleged ineffective assistance before this

court. See In re Compean (Compean II), 25 I. & N. Dec. 1, 3 (A.G. 2009).

      Contrary to Guitron-Barajas’ contentions, the BIA sufficiently articulated its

reasoning, did not ignore contentions, and applied the proper legal standard. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).




                                           2                                    14-73190
      Accordingly, the BIA did not violate due process in denying the motion. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must demonstrate error

and prejudice to prevail on a due process challenge).

      In light of our disposition, we do not reach Guitron-Barajas’ remaining

contentions regarding diligence and attorney error before the agency.

      PETITION FOR REVIEW DENIED.




                                         3                                  14-73190